Citation Nr: 0403162	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for residuals of a 
right ankle fracture.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The veteran is seeking entitlement to service connection for 
loss of teeth and for residuals of a right ankle fracture.  A 
review of the record reflects that the veteran's complete 
service medical records have not been located.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) was signed into law by the President.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  
In the instant action, the veteran's claim was filed after 
the date of enactment; therefore, the VCAA is applicable. 

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  

In connection with his original claim filed in November 2001, 
the veteran reported receiving dental-related treatment at 
the Fort Myer Medical Clinic.  He has also reported receiving 
treatment during service at the Pentagon Medical Clinic, the 
Pentagon Dental Clinic, and Walter Reed Army Medical Center.  
The record reflects that the RO requested the veteran's 
complete service medical records from the U. S. Army Reserve 
Personnel Command in St. Louis, Missouri.  The RO received a 
response indicating that there were no service medical 
records pertaining to the veteran at that location.  In light 
of the duty to assist the veteran, the Board is compelled to 
conclude that a REMAND for additional efforts to obtain the 
veteran's service medical records is necessary.  The Board 
also notes that in his original claim for VA benefits, the 
veteran reported receiving treatment in January 2001 for his 
ankle disability at Lutheran General Hospital.  Those medical 
records have not been associated with the claims folder.  

Finally, the Board notes that the veteran was afforded a VA 
dental examination and a VA joint examination.  However, the 
dental examination report is handwritten and difficult to 
decipher.  Also, the report does not indicate whether the 
veteran's claims folder was reviewed by the examiner.  The VA 
joint examination provides no opinion as to the possible 
etiology of the veteran's right ankle disability.  Thus, the 
Board concludes that the veteran should be afforded 
additional VA examinations of his teeth and right ankle.  

In recognition of the duty to assist provisions set forth in 
the VCAA and implementing regulations, the Board believes 
that an effort must be made to further develop the record to 
allow for an equitable review of the veteran's claims.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Efforts should be made to locate and 
obtain the veteran's complete service 
medical records from all possible sources, 
including the Fort Myer Medical Clinic, 
Pentagon Medical Clinic, Walter Reed Army 
Medical Center, Pentagon Dental Clinic, 
the veteran's last duty assignment 
station, and the command to which the 
veteran was transferred upon discharge.  
An updated request for service medical 
records should also be sent to the U. S. 
Army Reserve Personnel Command in St. 
Louis, Missouri.  A positive or negative 
reply in writing should be requested from 
each location and associated with the 
claims folder.

2.  In the event the veteran's complete 
service medical records cannot be located, 
the veteran should be so notified and 
informed of alternative methods of 
substantiating his claims.  

3.  After securing the necessary release, 
the RO should obtain all records relevant 
to the veteran from Lutheran General 
Hospital in Park Ridge, Illinois.  The 
records should be associated with the 
claims folder.  

4.  The veteran should be afforded VA 
specialist examinations of his teeth and 
right ankle to determine the nature, 
etiology, and severity of any current 
disability.  The veteran's claims folder 
should be made available to the examiners 
prior to the examination, and the 
examiners are requested to review the 
entire claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiners should be 
performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiners are requested 
to identify any current dental and right 
ankle disability and associated 
symptomatology.  The examiners are also 
requested to offer an opinion as to 
whether the veteran's dental and/or right 
ankle disability, if any, is at least as 
likely as not related to the veteran's 
period of active service.  A complete 
rationale for any opinion expressed should 
be provided.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




